Citation Nr: 0425592	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of left eye surgery.

2.  Entitlement to service connection for a scar of the left 
eye.

3.  Entitlement to service connection for loss of sight of 
the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the RO in New 
Orleans, Louisiana, which in pertinent part, denied service 
connection for postoperative residuals of left eye surgery, a 
scar of the left eye and loss of sight of the left eye.

Additionally, during the course of this appeal, the veteran 
raised an issue relating to service connection for a right 
eye disorder.  As this issue is not currently in appellate 
status it is referred to the RO for appropriate action.

For the sake of clarity, it is noted that, by its rating 
decision of April 2000, the RO denied entitlement to service 
connection for residuals of a circumcision.  An appeal was 
thereafter initiated, but following the issuance of a 
statement of the case in August 2000 and the veteran's 
perfection of such appeal, he withdrew the issue from 
appellate consideration in a written statement received 
during the veteran's travel Board hearing in May 2004.  As 
such, that matter is not within the Board's jurisdiction and 
is not herein addressed.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Postoperative residuals of left eye surgery, are not a 
disorder of service origin or attributable to any incident 
therein.  

3.  A scar of the left eye is not a disorder of service 
origin or attributable to any incident therein.  

4.  Loss of sight of the left eye is not a disorder of 
service origin or attributable to any incident therein.  

CONCLUSIONS OF LAW

1. Service connection for postoperative residuals of left eye 
surgery, is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2003).

2.  Service connection for a scar of the left eye, is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2003).

3.  Service connection for loss of sight of the left eye, is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi,18 Vet.App. 112 (2004), 
referred to as Pelegrini II, , the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159, because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the rating action dated in April 2000 was 
issued before the enactment of the VCAA.  The Board finds 
that the RO has satisfied the notification requirements of 
the VCAA in this case.  By virtue of the August 2000 
Statement of the Case and August 2003 Supplemental Statement 
of the Case, and April 2001 and August 2001 correspondence 
from the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  

In particular, the Board notes evidence development letters 
dated in April 2001 and August 2001, in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claim.  In these letters, the veteran was also advised of his 
and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

Factual Background

The veteran served on active duty from January 1951 to 
December 1953.  

The Board acknowledges that the veteran's service medical 
records and service personnel records are not associated with 
the claims folder.  The RO made multiple attempts to secure 
these records from the National Personnel Records Center 
(NPRC), which has certified that the records are not 
available and presumed destroyed by the St. Louis fire in 
1973.  Where service medical records are presumed destroyed, 
VA's duty to assist is heightened and includes the obligation 
to search for alternate medical records.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  On this point, the RO advised 
the veteran by letter dated in April 2000 that certain 
information was needed for his claim and that alternate forms 
of evidence could be used to establish that a disability was 
incurred in service, such as statements from fellow service 
members or family members.  In an April 2001 response from 
NPRC, it indicated that the veteran's records were fire 
related and there were no medical records available.  
Subsequently, in June 2001, NPRC sent another response, which 
indicated that they could not verify the veteran's period of 
service due to the veteran's records being fire related.  In 
August 2001, the RO sent the veteran another letter 
explaining the status of his military records and requested 
that the veteran fill out and return to the RO, NA Forms 
13055 and/or 13075.  In September 2001, the veteran submitted 
to the RO, NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data and NA Form 13075, Questionnaire 
about Military Service.  The RO submitted the completed forms 
to NPRC, which responded in August 2003 and provided the RO 
with morning reports, which detailed that the veteran was 
excused from duty on various days in July 1953, August 1953 
and September 1953.  The correspondence from NPRC also 
contained a memo, which indicated that if the veteran had 
medical records from the Naval Hospital in Guam dated in 
1953, they were most likely retired to his individual 
personnel jacket and were destroyed by the fire in 1973.  The 
Board is satisfied that the RO has taken all reasonable 
measures to secure the veteran's relevant service 
information.

In October 1999, the veteran submitted a claim for service 
connection for disorders pertaining to the left eye, 
including postoperative residuals of surgery, loss of sight 
and a scar.  He reported that in July or August 1953, he 
underwent surgery on his left eye at the Naval Hospital in 
Guam.  

In January 2001, the RO received a photocopy of the front and 
back of a photograph.  The image on the front of the 
photograph, showed a male, lying in what appeared to be a 
hospital bed, with a bandages across the upper portion of his 
head, including his eyes.  The reverse side of the photograph 
noted that it had been developed the week of December 7, 
1953.

During a May 2004, travel Board hearing, the veteran 
testified that while stationed in Guam he went to sick call 
because he was almost blind.  He was then sent to the 
hospital and he informed the physician examining him that he 
was born with a lazy eye.  The physician indicated that he 
could fix the veteran's eye and subsequently he underwent 
surgery twice on his left eye.  The veteran reported that the 
surgery was unsuccessful.  

Analysis

The United States Court of Claims for Veterans Appeals 
(Court) has held that, where the service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board is satisfied 
that the evidence of record shows that VA has made every 
effort to secure any additional service records for the 
veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence does not show that the 
veteran's left eye disorders are directly related to active 
service or any incident therein.  Moreover, the veteran has 
submitted no medical evidence or medical opinions to 
substantiate his claim that any current left eye disorders 
are related to his active service.  

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his 
left eye disorders are linked to service, nor has he 
submitted evidence of a current left eye disorder.  The 
veteran has asserted that he incurred left eye disorders as a 
result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's left eye disorders are linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for postoperative 
residuals of left eye surgery, a scar of the left eye and 
loss of sight of the left eye.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for postoperative residuals 
of left eye surgery is denied.

Entitlement to service connection for a scar of the left eye 
is denied.

Entitlement to service connection for loss of sight of the 
left eye is denied.




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



